DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/27/2022 is acknowledged.
Claims 1 and 11 are amended.
Claims 6 and 16 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

Response to Amendments
Amendments filed on 5/27/2022 are entered for prosecution. Claims 1-5, 7-15, and 17-20 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via an email authorization from Kyle Way (Reg. No.: 45,549) on 8/9/2022.

	The application has been amended as follows:
	In the claim:

1. (Currently Amended) A user equipment (UE) for a conditional Primary Secondary Cell Group (SCG) Cell (PSCell) change (CPC) procedure, the UE comprising: 
one or more non-transitory computer-readable media containing computer-executable instructions embodied therein; and 
at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: 
transmit, to a master node, a UE capability report indicating whether the UE supports conditional reconfiguration for PSCell change and whether the UE supports conditional reconfiguration for Primary Cell (PCell) change;  
receive, from the master node, a conditional reconfiguration for changing from a source PSCell to a target PSCell in an SCG portion of a radio resource control (RRC) reconfiguration message, the conditional reconfiguration including a configuration of the target PSCell and an execution condition; 
evaluate the execution condition; 
apply the configuration of the target PSCell and synchronize to the target PSCell after determining that the execution condition is satisfied; and 
transmit, to the master node, a response message after determining that the conditional reconfiguration is applied
 
11. (Currently Amended) A method for a conditional Primary Secondary Cell Group (SCG) Cell (PSCell) change (CPC) procedure performed by a user equipment (UE), the method comprising: 
transmitting, to a master node, a UE capability report indicating whether the UE supports conditional reconfiguration for PSCell change and whether the UE supports conditional reconfiguration for Primary Cell (PCell) change; 
receiving, from the master node, a conditional reconfiguration for changing from a source PSCell to a target PSCell in an SCG portion of a radio resource control (RRC) reconfiguration message, the conditional reconfiguration including a configuration of the target PSCell and an execution condition; 
evaluating the execution condition; 
applying the configuration of the target PSCell and synchronizing to the target PSCell after determining that the execution condition is satisfied; and 
transmitting, to the master node, a response message after determining that the conditional reconfiguration is applied

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… transmit, to a master node, a UE capability report indicating whether the UE supports conditional reconfiguration for PSCell change and whether the UE supports conditional reconfiguration for Primary Cell (PCell) change;” and in combination with other limitations recited in claim 1.
Claim 11 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 11.
Claims 2-5, 7-10, 12-15, and 17-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Applicant agreed and authorized for the Examiner’s amendments for further clarifications of the claim languages via an email authorization from Kyle Way (Reg. No.: 45,549) on 8/9/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471